In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-1058V
                                       Filed: June 22, 2016
                                       Not to be Published

*************************************
SEBASTION ROBINSON,                        *
                                           *
              Petitioner,                  *
                                           *
 v.                                        *      Damages decision based on
                                           *      stipulation; transverse myelitis
SECRETARY OF HEALTH                        *      (“TM”); influenza (“flu”) vaccine
AND HUMAN SERVICES,                        *
                                           *
              Respondent.                  *
                                           *
*************************************
Elizabeth M. Muldowney, Richmond, VA, for petitioner.
Camille M. Collett, Washington, DC, for respondent.

MILLMAN, Special Master

                                               DECISION1

        On June 22, 2016, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges that he suffered transverse
myelitis (“TM”) as a result of his receipt of influenza (“flu”) vaccine on November 14, 2011.
Petitioner further alleges that he experienced the residual effects of this injury for more than six
months. Respondent denies that the flu vaccine caused petitioner’s TM or any other injury.
Nonetheless, the parties agreed to resolve this matter informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court hereby

1
 Because this decision contains a reasoned explanation for the special master’s action in this case, the
special master intends to post this decision on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). Vaccine Rule 18(b) states that all decisions of the special
masters will be made available to the public unless they contain trade secrets or commercial or financial
information that is privileged and confidential, or medical or similar information whose disclosure would
constitute a clearly unwarranted invasion of privacy. When such a decision is filed, petitioners have 14
days to identify and move to redact such information prior to the document’s disclosure. If the special
master, upon review, agrees that the identified material fits within the categories listed above, the special
master shall redact such material from public access.
adopts the parties’ stipulation, attached, and awards compensation in the amount and on the
terms set forth therein. Pursuant to the stipulation, the court awards a lump sum of $700,000.00
representing reimbursement for all damages that would be available under 42 U.S.C. § 300aa-
15(a) (2012). The award shall be in the form of a check made payable to petitioner in the
amount of $700,000.00.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: June 22, 2016                                                       s/ Laura D. Millman
                                                                            Laura D. Millman
                                                                              Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either jointly or
separately, filing a notice renouncing the right to seek review.
                                                    2